Citation Nr: 0414491	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-24 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left eye injury.  

2.  Entitlement to an initial compensable evaluation for 
temporomandibular joint (TMJ) dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from August 1993 to May 
1999.  He had 14 years, nine months, and 21 days of prior 
active service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 RO decision which, in pertinent 
part, established service connection for temporomandibular 
joint (TMJ) dysfunction with a 0 percent (noncompensable) 
rating and also denied service connection for a left eye 
injury.  

The Board remanded the case in July 2003 for further 
development, and the case was returned to the Board in March 
2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's in-service left eye injury was acute and 
transitory and resolved without residual disability; 
currently, his left eye is essentially asymptomatic.  

3.  The veteran's service-connected TMJ dysfunction is 
manifested by mild symptomatology. The inter-incisional range 
of motion of the jaw is greater than 40 mm and the range of 
lateral excursion is greater than 4 mm.  


CONCLUSIONS OF LAW

1.  Claimed residuals of a left eye injury were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5100 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for a compensable rating for residuals of 
fracture of the mandible have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.150, Diagnostic Code 
9905 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in March 2001.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession.  

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, at 420-22.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  .  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

Regardless of the correctness of Pelegrini, the Board finds 
that any defect with respect to the timing of the VCAA notice 
was harmless error.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  

I.  Factual Background

A review of his service medical records reflects that in May 
1989, the veteran was treated for a laceration of the eyelid 
and a corneal abrasion.  A June 1989 medical follow-up record 
noted that the veteran's ocular health was good.  Subsequent 
medical records reflect that his ocular health was within 
normal limits.  On retirement examination in October 1998, 
the ophthalmologic examination was clinically normal.  A 
history of TMJ was noted.  

On VA eye examination in October 1999, the veteran reported a 
history of injury in 1989 when a fingernail went into his 
left eye.  He indicated that the cornea was "split and 
sutured."  No corneal scarring was noted.  Opthalmoscopy was 
within normal limits.  The diagnostic assessment was myopia; 
astigmatism; pre-presbyopia, and old repaired lid 
lacerations.  

On VA dental and oral examination conducted in October 1999, 
it was noted that the veteran complained of temporomandibular 
joint dysfunction which began during active duty.  The 
veteran reported no bruxism at night but did admit to bruxism 
and clinching during the day, especially when he was stressed 
or angry.  The veteran reported that he was able to open wide 
enough to bite off food but could not exert a lot of force 
and could not chew hard for more than a few minutes without 
setting off louder popping and pain in the left ear and TMJ 
area.  He was unable to eat raw carrots and other tough foods 
such as steaks.  

On objective examination, from incisal edge to incisal edge, 
upper to lower jaw, nearest teeth, measurements were 50 mm 
and in excursives right and left were 46 to 48 mm.   The 
examiner noted that such opening ability was "adequate."  A 
loud pop in the left temporomandibular joint was noted as he 
opened and closed.  A small click in the right 
temporomandibular joint area was also noted.  The occlusion 
appeared to be within normal limits, except for lingual 
version of tooth number 11.  The position, shape, and 
surfaces of the structures in the temporomandibular joints 
were within normal limits on the panoramic radiographs.  The 
diagnosis was temporomandibular joint dysfunction, mild.  The 
examiner noted that he "could not think of an[y] effects on 
any medical conditions [from his TMJ dysfunction] for the 
time being."

On VA dental examination in March 2003, the veteran presented 
with a complaint of TMJ problems which continued since his 
last examination in 1999.  The veteran denied pain, swelling, 
lumps, oral lesions, bleeding, numbness, burning or injury.  
No tenderness to palpation, clicking, popping or grating was 
noted in the temporomandibular joints.  It was noted that the 
left temporomandibular joint clicked loudly and felt as if it 
were burning while the panoramic X-ray was in process.  No 
tenderness to palpation or hypertrophy of the muscles of 
mastication was shown.  

The examiner noted that there was little or no change since 
the previous examination in terms of the malalignment of 
tooth number 11, periodontal condition, number of teeth 
present and the symptoms of the TMJ disorder.  It was noted 
that from incisal edge to incisal edge, the measurement was 
49 mm as the veteran opened as wide as he could in centric.  
In left excursive, 20 mm and right excursive 30 mm.  The 
extent to which the mandible moved laterally was 12 mm on the 
left and 18 mm on the right.  Occlusion was within normal 
limits with the exception of tooth number 11.  

It was noted that the problem was not one of muscles of 
mastication weakness but rather that the left joint hurt when 
stressed by chewing with force.  In addition, such problems 
and the click in the left TMJ were exacerbated when the 
veteran became upset, anxious or angry since he would clench.  

On VA examination in March 2003, the veteran related his 
history of injury to the left eye while playing basketball 
during service.  He stated that his eyeball was damaged and 
that he had several lacerations of the upper left eyelid.  It 
was noted that the wounds of the eyelid were sutured and 
healed with scars.  The scars healed well, were asymptomatic 
and did not affect the function of the eyelid.  On objective 
examination, it was noted that there were no obvious scars on 
the eyelid.  The diagnoses included history of eyelid injury 
with no obvious scar seen.  The area was noted to be 
asymptomatic.  

II.  Analysis

A.  Service Connection for a Left Eye Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.  

While the veteran was treated for a left eye injury during 
service in 1989; it is apparent that his symptoms were acute 
and transitory and resolved without residual disability.  VA 
examinations conducted in 1999 and 2003 showed no current 
disability related to the left eye injury.  

In fact, current medical evidence of record does not indicate 
the presence of any current disability of the left eye.  
During the course of a VA examination in October 1999, old 
repaired lid lacerations were noted; however, no current 
residuals of a left eye injury were found.  In addition, the 
most recent VA examination in March 2003 reflected a history 
of eyelid injury with no obvious scar seen.  The examiner 
specifically found that the eye area was asymptomatic.  

A careful reading of the veteran's contentions does not show 
that he has reported any current left eye symptoms.

Congress has specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, in the absence of proof of a 
present disability, there can be no grant of service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a left eye injury.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  


B.  Initial Compensable Evaluation for TMJ dysfunction  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered; in 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran's service-connected TMJ disability is currently 
rated on the basis of limitation of motion of 
temporomandibular articulation.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  Under this provision, limited motion 
of the inter-incisal range from 31 to 40 mm warrants a 10 
percent evaluation, from 21 to 30 warrants a 20 percent 
evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.159, 
Code 9905 (2003).  

When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

VA examination findings show that the veteran does not have 
limitation of motion that meets the criteria for a 
compensable evaluation at any point during the appeal period.  
The examiner specifically noted that there was no evidence of 
weakness in the muscles of mastication.  While the veteran 
reports pain on chewing certain foods, there was no objective 
evidence to show that pain on use of a joint or during flare-
ups results in additional functional limitation due to pain 
to the extent that the TMJ disability would warrant a 
compensable evaluation under the applicable limitation of 
motion codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59.  There is no other evidence on 
file that would contradict the findings on the 1999 and 2003 
examination reports.  

Thus, considering all the evidence, the Board finds that a 
compensable rating is not warranted for the veteran's 
service-connected TMJ disability.  The medical evidence does 
not show limitation of motion of the temporomandibular 
articulation to the degree required for a compensable rating.  

As the preponderance of the evidence is against the claim for 
a compensable rating for TMJ dysfunction, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied.  

Entitlement to an initial compensable evaluation for TMJ 
dysfunction is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



